Citation Nr: 1812581	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  05-25 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disorder (GERD).

2.  Whether new and material evidence has been received to reopen a claim of service connection for lumps on body/subcutaneous lipomas (claimed as right elbow and stomach growths/fat lumps). 

3.  Whether new and material evidence has been received to reopen a claim of service connection for laryngeal cancer (claimed as vocal cord tumors/hoarseness).

4.  Entitlement to service connection for hepatitis C. 

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for hypertension.
8.  Entitlement to service connection for fibromyalgia.  

9.  Entitlement to specially adaptive housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from January 1966 to January 1969, to include one year of service in the Republic of Vietnam. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The issues on appeal were previously remanded in December 2009.  In May 2017, the Board reopened the service connection claims for hepatitis C and peripheral neuropathy, and remanded those reopened claims as well as the remaining claims on appeal for further development.

The issues of entitlement to:  (1) service connection for hepatitis C; (2) service connection for hypertension; and (3) service connection for fibromyalgia; and (4) entitlement to specially adaptive housing or a special home adaptation grant are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  In an unappealed September 1999 rating decision, the RO denied the claim for service connection for GERD and subcutaneous lipomas.

2.  In an unappealed August 2004 rating decision, the RO denied the claim for service connection for laryngeal cancer.

3.  Evidence received since the final September 1999 and August 2004 rating decisions does not relate to an unestablished fact necessary to substantiate the claims for service connection for GERD, subcutaneous lipomas, or laryngeal cancer.

4.  The Veteran is presumed to have been exposed to herbicide agents during his service in the Republic of Vietnam.

5.  The Veteran's COPD was first demonstrated decades after service and is not etiologically related to a disease or injury in service, to include exposure to herbicide agents.

6.  There is no probative evidence that peripheral neuropathy manifested in service or within the first year after separation from service, and the more probative evidence indicates there is no etiological link between the Veteran's current peripheral neuropathy and his military service, to include exposure to herbicide agents.

CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied the claims for service connection GERD and subcutaneous lipomas became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has not been received to reopen a service connection claim for GERD.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
3.  New and material evidence has not been received to reopen a service connection claim for subcutaneous lipomas.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  The August 2004 rating decision that denied the claim for service connection laryngeal cancer became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

5.  New and material evidence has not been received to reopen a service connection claim for laryngeal cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

6.  The criteria to establish service connection for COPD are not met.  38 U.S.C. 
§§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

7.  The criteria to establish service connection for peripheral neuropathy are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).




    New and Material -Laws and Analysis

The Veteran was initially denied service connection for GERD and subcutaneous lipomas in a September 1999 rating decision because there was no indication that these disorders were related to service, to include as due to exposure to herbicides.   
The Veteran was also initially denied service connection for laryngeal cancer in an August 2004 rating decision because there was no current diagnosis and no evidence that it was related to service or to a service-connected disability.  The Veteran was notified of the rating decisions, but did not appeal the decisions.  Nor was new and material evidence received within one year of the issuance of those rating decisions.  As such, the September 1999 and August 2004 rating decisions became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C. § 5108.  Because the September 1999 and August 2004 rating decisions were the last final disallowances, the Board must review all of the evidence submitted since those rating decisions to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108. 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows:  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the September 1999 rating decision included service treatment and service personnel records and outpatient VA treatment records from November 1998 to April 1999.

Relevant evidence received since the final September 1999 rating decision includes VA treatment records dated from October 2000 to March 2017, Social Security Administration disability records, medical literature regarding the effects of Agent Orange, and the Veteran's statements purporting to relate his disorders to herbicide exposure in service.  

The Board considered all the evidence received after the September 1999 rating decision; however, the Board finds that it is not both new and material.  Treatment records submitted after the September 1999 rating decision continue to show diagnoses of, and treatment for, GERD and excisions of lipomas; however, they do not provide any indication that these disorders were incurred in service or were otherwise related to service, to include herbicide agent exposure. 
The reason for the September 1999 denial was based on the finding that there was no evidence that his GERD or lipomas were related to service, either on a direct or presumptive basis.  Thus, the unestablished elements are evidence of in-service incurrence and evidence of a nexus.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claims, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claims for service connection for GERD and subcutaneous lipomas.

Regarding the claim for laryngeal cancer, the evidence of record at the time of the August 2004 rating decision included service treatment and service personnel records, and outpatient VA treatment records from November 1998 to July 2004.

Relevant evidence received since the final August 2004 rating decision includes VA treatment records dated from July 2004 to March 2017, Social Security Administration disability records, medical literature regarding the effects of Agent Orange, and the Veteran's statements purporting to relate his disorder to herbicide agent exposure in service.  

The Board considered all the evidence received after the August 2004 rating decision; however, the Board finds that it is not both new and material.  Treatment records submitted after the August 2004 rating decision, although new, do not show a diagnosis of laryngeal cancer, or that any such diagnosis was incurred in service, or was otherwise related to service, to include herbicide exposure, or to a service-connected disability. 

The reason for the August 2004 denial was based on the finding that there was no current diagnosis of laryngeal cancer related to service, either on a direct or presumptive basis.  Thus, the unestablished elements are evidence of a current diagnosis and evidence of a nexus.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for laryngeal cancer. 

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .
    
Service Connection Analysis for COPD

After review of all of the evidence of record, lay and medical, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.

While there is evidence of a current diagnosis of COPD, the weight of the competent evidence is against a finding that COPD had its onset in or is otherwise medically related to his service.  

Service treatment records do not reflect any treatment or diagnosis of COPD during service.  In fact, a December 1968 Report of Medical Examination, conducted at service separation, shows a normal clinical evaluation of the Veteran's lungs and chest.  Further, in a December 1968 Report of Medical History, completed by the Veteran at service separation, he specifically checked "NO" as to having shortness of breath, pain or pressure in his chest, or chronic cough.

It was not until decades after service that April 1999 chest x-rays showed some evidence of "mild chronic lung changes."  But, no specific diagnosis was provided at that time.  

VA treatment records also indicate that the Veteran was a former smoker and was first diagnosed with COPD in November 2001.  Thus, a diagnosis and symptoms of COPD are not shown in the record until 2001, approximately 30 years after the Veteran separated from service, which is a factor that tends to weigh against a finding that his COPD was incurred during service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 
.
There is also no competent evidence relating the Veteran's COPD diagnosed decades after separation to any incident of service.  

With regard to the Veteran's contention that a medical nexus exists between his COPD and service, the matter of the etiology of this complex disability is only within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have possessed the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether COPD is etiologically related to service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hence, with respect to his COPD, his lay assertions in this regard are not competent and carry no probative value.

In addition, to the extent that the Veteran attributes his COPD to his conceded herbicide agent exposure in service, the Board notes that COPD is not one of the presumptive diseases associated with herbicide agent exposure.  38 C.F.R. § 3.309.  Therefore, presumptive service connection based on herbicide agent exposure is not in order.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that COPD was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as due to in-service herbicide agent exposure.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Peripheral Neuropathy

Certain diseases associated with Agent Orange/herbicide agent exposure in service are presumed to be service connected if the disease is manifested to a compensable degree within a specified time period.  38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent, including Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 
38 U.S.C. § 1116; 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307 (d) are also satisfied.  Such diseases include early-onset peripheral neuropathy manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a veteran's last in-service exposure in order to qualify for the presumption of service connection. 

Notwithstanding the provisions of 38 U.S.C. § 1116 and 38 C.F.R. § 3.309, relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability, which is not included in the list in 38 C.F.R. § 3.309 I.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303 (d).

The Veteran has a diagnosis of polyneuropathy, which he contends is the result of this military service.

As indicated, his exposure to Agent Orange/herbicide agents is presumed as he had service in the Republic of Vietnam during the Vietnam era.  However, as noted, in order to be afforded the presumption of service connection for peripheral neuropathy on the basis of Agent Orange exposure, early onset peripheral neuropathy must be manifested to a degree of 10 percent or more within one year after the last date on which the Veteran was exposed to an herbicide agent during active service.  See 38 C.F.R. § 3.307 (a)(6)(ii).

The Veteran in this case served in Vietnam from April 1967 to November 1967.  See Republic of Vietnam Certificate of Service.  Since he was still in service for more than one year after he left Vietnam, his peripheral neuropathy would have to have manifested to at least a compensable degree while he was still on active duty in order for the presumption based on herbicide agent exposure to apply.  However, service treatment records show entirely no indication that he had any symptoms that might be associated with peripheral neuropathy.  In fact, a December 1968 Report of Medical Examination, conducted at service separation, shows a normal clinical evaluation of the Veteran's neurological system and his upper and lower extremities.  Further, in a December 1968 Report of Medical History, completed by the Veteran at service separation, he did not report any symptoms associated with his extremities.  For these reasons, service connection on this presumptive basis is not warranted.

Likewise, service connection as a chronic disease under 38 C.F.R. § 3.309 is also not available because his peripheral neuropathy did not manifest to a compensable degree within the first year after he separated from service.  During an April 2010 VA examination, the Veteran specifically reported that he began having numbness in his arms and legs "for the last 10 years," (i. e., approximately 2000), which is decades after his military service.  

The Board also notes that the Veteran has not alleged continuity of symptomatology since service as he reported it began in approximately 2000, nor does the record support such a finding.  Thus, service connection is not available on this basis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Since service connection is not available on a presumptive basis, favorable nexus evidence is needed to grant the claim.

There is no probative evidence of record of a nexus between the current disability and service.  After a review of the claims file and examination of the Veteran, the April 2010 VA examiner stated that the Veteran's idiopathic polyneuropathy was "most probably secondary to emphysema and chronic obstructive pulmonary disease" affecting nerves of both upper and nerves of both lower extremities.  The condition was confirmed by examination findings of reduced reflexes and reduced sensation in all 4 extremities and by abnormal nerve conduction velocity studies.  Further, the examiner noted that the etiology of the peripheral neuropathy was considered to be emphysema, COPD and low oxygen level for which the Veteran had been receiving oxygen inhalation almost on a continuous basis day and night for the last 9 years.  The Board also notes that the Veteran's reports of initial peripheral neuropathy symptoms in 2000 correspond to the diagnosis of emphysema (first diagnosed sometime in 2000 and recorded in VA treatment records in 2001).  The Board finds that the April 2010 VA medical opinion is both competent and probative evidence weighing against the claim.   

With regard to the Veteran's contention that a medical nexus exists between his peripheral neuropathy and service, the matter of the etiology of this complex disability is only within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have possessed the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether peripheral neuropathy is etiologically related to service falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Hence, with respect to his peripheral neuropathy, his lay assertions in this regard are not competent and carry no probative value.  The April 2010 VA opinion outweighs the lay evidence in this case.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that peripheral neuropathy was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein, including as due to in-service herbicide agent exposure.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

ORDER

New and material evidence not having been received, the claim of service connection for GERD is not reopened; and the claim is denied.

New and material evidence not having been received, the claim of service connection for subcutaneous lipomas is not reopened; and the claim is denied.

New and material evidence not having been received, the claim of service connection for laryngeal cancer is not reopened; and the claim is denied.

Service connection for COPD is denied. 

Service connection for peripheral neuropathy is denied. 

REMAND

Remand is necessary to obtain a new VA examination addressing the etiology of the Veteran's hepatitis C, hypertension, and fibromyalgia.



Hepatitis C

Pursuant to the Board's May 2017 remand, the AOJ was asked to obtain an addendum etiology medical opinion regarding the Veteran's hepatitis C.  The examiner was requested to review all pertinent records associated with the claims folder, "specifically pertaining to his documented substance abuse history involving multiple substances, including heroin with possible injection/intranasal use."
Following such review, the examiner was also asked to address whether the Veteran's substance abuse was caused or aggravated by the service-connected PTSD disability.  If so, the examiner was then asked to discuss whether hepatitis C was causally related to the substance abuse found to be secondary to service-connected psychiatric disability.  

Although a VA addendum opinion was obtained in August 2017, the Board finds it to be inadequate.  See Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).  Specifically, the August 2017 VA medical opinion indicated that the examiner could not provide an opinion without resorting to speculation.  In support of this statement, the examiner stated that "No additional amount of additional information or testing will result in a definitive opinion.  No changes in current medical knowledge since the exam and opinion rendered on 05/03/2010 to alter or influence the original opinion already on file."

Notably, the August 2017 examiner did not address any of the Board's requests, to include whether the Veteran's well-document substance abuse was caused or aggravated by the service-connected PTSD disability (which may provide a reasonable basis to award service connection based on a secondary theory of entitlement).  For these reasons, the Board finds that the Veteran should be afforded a new VA examination that adequately addresses all of the Board's requests.  




Hypertension

As noted in the previous sections, the Veteran is presumed to have been exposed to herbicides in service as his service personnel records reflect that he served in the Republic of Vietnam during the Vietnam War Era.  

Current VA regulations do not provide hypertension as a presumptive disability associated with herbicide exposure.  However, the National Academy of Sciences (NAS), in 2006 and 2008 updates, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As there is evidence indicating that there may be an association between hypertension and herbicide exposure, a VA opinion must be obtained.

Further, there is some evidence suggesting that the Veteran's hypertension may have been aggravated by currently prescribed psychiatric mediations used to treat the Veteran's service-connected posttraumatic stress disorder (PTSD) disability.  In this regard, VA treatment records dated in October 2015 indicate that the Veteran had elevated blood pressure on admission.  It was noted that the Veteran's blood pressure reading "may have been elevated" due to inadequate pain control and/or the use of Venlafaxine (medication used to treat psychiatric symptoms) "contributing to hypertension."  For these reasons, the Board finds that a medical opinion is warranted to address the theory of secondary service connection.  

Fibromyalgia

VA treatment records show that the Veteran has been prescribed various medications, including methadone, to treat both his service-connected knee pain and nonservice-connected fibromyalgia.  VA treatment records specially indicated that, "While methadone is generally a preferred agent for hyperalgesia, studies have shown that methadone might activate pronociceptive pathways in former opioid addicts despite its NMDA antagonism-which may aggravate hyperalgesia."  Hyperalgesia is defined as an increased sensitivity to pain.  The Board finds that a medical opinion should be obtained to assist in determining whether the Veteran's fibromyalgia was either caused or aggravated by the use of methadone prescribed to treat both his service-connected and nonservice-connected disabilities.  

Special Adaptive Housing

As a decision on the claims discussed above could affect the outcome of the Veteran's specially adapted housing or special home adaptation grant claim, the claims are inextricably intertwined, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination regarding his claim for service connection for hepatitis C (review by a VA psychiatric medical professional may be helpful in responding to the questions below).  

The examiner(s) is specifically requested to review all pertinent records associated with the claims folder, specifically pertaining to his documented substance abuse history involving multiple substances, including heroin with possible injection/intranasal use.

Following such review, the examiner(s) is asked to address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's substance abuse was caused or aggravated by the service-connected PTSD disability.  (Note: the Veteran has indicated that he used alcohol and drugs to curb his psychiatric symptoms.  See September 2000 VA examination report).

(b) If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is causally related to the substance abuse found to be secondary to service-connected psychiatric disability.  

In so doing, the examiner is asked to provide a full discussion of all possible modes of transmission from such substance abuse. 

A complete rationale for any opinion given should be provided.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's hypertension.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:
   
(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is due, wholly or in part, to his herbicide agent exposure in Vietnam.  In providing the opinion, the examiner should consider the NAS 2006 and 2008 updates cited above, which concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.

(b)  If not related to service, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension disorder was caused or aggravated by his service-connected PTSD disability, to include medication used to treat his symptoms.  

**The examiner is asked to specifically discuss the October 2015 VA treatment record noting that the Veteran may have had elevated blood pressure due to inadequate pain control and/or the use of Venlafaxine (medication used to treat psychiatric symptoms).

A complete rationale for any opinion expressed should be included in the examination report.

3. Schedule the Veteran for an appropriate VA examination to determine the etiology of his fibromyalgia.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia was caused or aggravated by medications (including methadone) used to treat, in part, his service-connected knee disability.  **The examiner is asked to specifically discuss VA treatment records that indicated that, "While methadone is generally a preferred agent for hyperalgesia, studies have shown that methadone might activate pronociceptive pathways in former opioid addicts despite its NMDA antagonism-which may aggravate hyperalgesia."  

A complete rationale for any opinion expressed should be included in the examination report.

4.  The AOJ should review the record and readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


